DETAILED ACTION

This Corrected Notice of Allowability is made in order to correct an error made in the Notice of Allowance mailed 5/19/2022.  In the Notice of Allowance of 5/19/2022 an Examiner’s Amendment was made in order to fix a typo in the claim set filed 3/25/2022 wherein the word “on” had been removed from the language of claim 1.  However, the Examiner’s Amendment of 5/19/2022 uses both the word “or” and “on”.  This Corrected Notice of Allowability is made to clarify that the word added to the claim language is “on”.  Specifically, the word “on” that is missing from the claim set filed 3/25/2022 is the same word found in the previous claim set filed 12/2/2021.  Please see the Examiner’s Amendment below for further detail.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In the claims:

	In claim 1 lime 9, the word “on” has been added between the words “part” and “using” such that the limitation on lines 9-10 of claim 1 now reads as follows:
“leaving the reduced monitoring state based at least in part on using a timing offset relative to a baseline configuration.”

Allowable Subject Matter

Claims 1-30 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461